
	
		II
		110th CONGRESS
		2d Session
		S. 2908
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2008
			Mr. Brown (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title II of the Social Security Act to prohibit
		  the display of Social Security account numbers on Medicare
		  cards.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Card Security Act of
			 2008.
		2.Prohibition of
			 the display of social security account numbers on Medicare cards
			(a)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42
			 U.S.C. 405(c)(2)(C)) is amended by adding at the end the following new
			 clause:
				
					(x)The Commissioner of Social Security and the
				Secretary of Health and Human Services jointly shall establish cost-effective
				procedures to ensure that a social security account number (or any derivative
				thereof) is not displayed on the Medicare card issued to an individual who is
				entitled to benefits under part A of title XVIII or enrolled under part B of
				title
				XVIII.
					.
			(b)FundingNotwithstanding
			 any other provision of law, of the amounts appropriated for administrative
			 expenses of the Department of Health and Human Services for fiscal years
			 beginning with fiscal year 2008, such sums as are necessary to carry out the
			 amendment made by subsection (a) shall be available from such amounts for such
			 purpose.
			(c)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to Medicare cards issued on and after the date that is 1 year after the
			 date of the enactment of this Act.
			
